Citation Nr: 0905812	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from February 
1982 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The record does not establish the Veteran served in 
Grenada or engaged in combat while serving in Lebanon.

2.  There also is no competent evidence otherwise confirming 
he experienced a stressful event during his military service 
to account for his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2002, prior to the initial adjudication of his 
claim in April 2003.  This letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  A second letter complying with Dingess, which 
apprised him of the downstream disability rating and 
effective date elements of his claim, was sent in March 2006.  
And since providing that additional Dingess notice, the RO 
has gone back and readjudicated his claim in the April 2008 
SSOC, including considering any additional evidence received 
in response to that additional VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to his 
claim.  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's PTSD is related to his 
military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81. See also 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).



In this case, neither of the Veteran's alleged stressors has 
been independently verified, and he has not established his 
combat status required to alleviate the need for this 
objective confirmation.  There is only his unsubstantiated 
lay allegation of this claimed correlation between his PTSD 
and his military service, based on events that remain 
unsubstantiated, and this, alone, is insufficient evidence to 
require VA to schedule an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Simply put, the second and third prongs of the 
McLendon test have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Merits

The Veteran claims he has PTSD as a result of serving in 
Grenada and Lebanon.  The Veteran's military personnel 
records, however, do not show he was deployed to Grenada.  
The Veteran's personnel records do show that he was stationed 
in Sinai, Egypt, from January 25, 1984 to July 24, 1984, 
which overlaps with the conflict in Lebanon, September 29, 
1982 to March 30, 1984, by two months; however, there is no 
evidence that he served in combat in Lebanon.  Additionally, 
the alleged service-related stressors that could connect his 
diagnosis of PTSD with an event in service have not been 
verified.  So for the reasons and bases discussed below, the 
Board finds that the Veteran has failed to establish his 
entitlement to service connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires the 
following three elements:  [1] a current medical diagnosis of 
the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows the 
Veteran has been diagnosed with PTSD; VA treatment records 
from July 2001 list a diagnosis of PTSD.  Therefore, 
resolution of this appeal turns on whether the record also 
contains credible supporting evidence that a claimed in-
service stressor actually occurred which supports this 
diagnosis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d). 

Here, though, no competent evidence establishes the Veteran 
engaged in combat with an enemy force.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's military 
personnel records show his principal duty was rifleman during 
the time period of the Grenada and Lebanon Conflicts; 
however, his DD Form 214 does not show he was awarded the 
Combat Infantryman Badge (CIB) or similar citation, 
the Purple Heart Medal, or any other award associated with 
valor or heroism shown while engaged with an enemy force.  So 
the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

No in-service stressor has been independently verified.  In 
written statements, the Veteran identified the following 
stressors as cause for his PTSD:  collecting and identifying 
casualties in Grenada and witnessing the death of an Egyptian 
soldier blown up by a land mine in Lebanon.  The Veteran 
submitted a lay statement from another soldier who claimed to 
have served with the Veteran in Grenada in October 1983 and 
to have issued body bags to him.  However, as discussed above 
there is no record of the Veteran being deployed to Grenada.  
And as the other soldier did not serve with the Veteran's 
unit or have contact with the Veteran prior to Grenada or for 
20 years after, it is possible that he has misidentified the 
Veteran.  Unfortunately, the Veteran was only able to recall 
the year in which the incident in Lebanon occurred but not 
any additional details concerning the incident, such as a 
specific date, location, names of witnesses or the name of 
the casualty.  

So simply stated, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The determination of the sufficiency, but 
not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  
In other words, whether a stressor was of sufficient gravity 
to have caused PTSD is a medical determination, whereas the 
question of whether the alleged stressor actually occurred is 
a factual determination..  And VA adjudicators, not doctors, 
make factual determinations.  Stated somewhat differently, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Although the Veteran has been diagnosed 
with PTSD, the Board finds no credible evidence which 
verifies any of his claimed stressors.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no duty to assist where 
Veteran's statements concerning in-service stressors are too 
vague to refer to the U.S. Army and Joint Services Records 
Research Center.  Fossie v. West, 12 Vet. App. 1 (1998).  The 
Court has also held that the duty to assist is not a one-way 
street.  If a Veteran wishes help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the absence of necessary 
details concerning the Veteran's claimed stressors, VA has 
satisfied its responsibilities to assist the Veteran in 
connection with the current claim.

If, as here, there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

In conclusion, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he may well believe that his PTSD 
is related to events that occurred during his military 
service, as a layman without the required expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to testify concerning symptoms he may 
have experienced during service and during the many years 
since his discharge, but not their cause in terms of whether 
they are associated with PTSD attributable to his military 
service.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
his claim must be denied.  38 C.F.R. § 3.102.


ORDER


The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


